
	

113 S856 IS: Syria Stabilization Act of 2013
U.S. Senate
2013-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 856
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2013
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To foster stability in Syria, and for other
		  purposes.
	
	
		1.Short
			 title; Table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Syria Stabilization Act of
			 2013.
			(b)Table of
			 contents
				
					Sec. 1. Short title; Table of
				contents.
					Sec. 2. Appropriate congressional committees
				defined.
					Sec. 3. Findings.
					Sec. 4. Statement of policy.
					TITLE I—Humanitarian assistance
					Sec. 101. Humanitarian assistance to the people of
				Syria.
					Sec. 102. Sense of Congress.
					Sec. 103. Report on strategy to communicate to the Syrian
				people about assistance provided by the United States Government.
					TITLE II—Promoting an effective transition
					Sec. 201. Syrian transition fund.
					Sec. 202. Adjusting sanctions provisions in preparation for a
				political transition.
					TITLE III—Sanctions
					Sec. 301. Imposition of sanctions on persons providing defense
				articles or defense services to the Assad regime of Syria.
					Sec. 302. Imposition of
				sanctions on persons providing petroleum or petroleum products to the Assad
				regime of Syria.
					TITLE IV—Increased Support for the Opposition
					Sec. 401. Increased support for the opposition.
				
			2.Appropriate
			 congressional committees definedIn this Act, the term appropriate
			 congressional committees means the Committee on Foreign Relations of the
			 Senate, the Committee on Foreign Affairs of the House of Representatives, and
			 the Committees on Appropriations of the Senate and House of
			 Representatives.
		3.FindingsCongress makes the following
			 findings:
			(1)Since mass
			 peaceful demonstrations started in Syria on March 15, 2011, the Government of
			 Syria, led by President Bashar al-Assad, has responded by committing human
			 rights abuses and launching a violent crackdown that has claimed an estimated
			 70,000 lives and degenerated into a civil war.
			(2)The civil war has
			 caused a humanitarian crisis. According to the United Nations, there are more
			 than 1,400,000 Syrian refugees registered in Lebanon, Turkey, Jordan, Egypt,
			 and Iraq and more than 2,600,000 Syrians displaced within the country. More
			 than three-quarters of refugees and internally displaced persons are women and
			 children.
			(3)The refugee
			 crisis threatens the stability of the Middle East, putting immense burdens on
			 Syria’s neighbors, most notably Lebanon and Jordan, but also Turkey and
			 Iraq.
			(4)The civil war has
			 increased the danger that the Assad regime could lose control of its chemical
			 weapons stockpile or choose to use chemical weapons against civilians or armed
			 opposition fighters in Syria.
			(5)On April 25,
			 2013, the White House issued a letter to Congress stating that our
			 intelligence community does assess with varying degrees of confidence that the
			 Syrian regime has used chemical weapons on a small scale in Syria, specifically
			 the chemical agent Sarin.
			(6)The security
			 vacuum in Syria has created a safe haven for both Shia and Sunni extremists,
			 who could in the future threaten the security of the United States and its
			 partners.
			(7)Instability in
			 Syria has threatened Israel’s security, particularly on the shared border along
			 the Golan Heights.
			(8)A change in
			 government could be a significant blow to Iran and Hezbollah, which would lose
			 a strong ally and who have been aggressively providing military assistance to
			 President Assad.
			(9)The commitments
			 made by the National Coalition for Syrian Revolutionary and Opposition Forces
			 at the international meeting in Istanbul on April 20 and 21, 2013, constitute
			 an important endorsement of shared principles and objectives that should guide
			 United States Government cooperation with the National Coalition for Syrian
			 Revolutionary and Opposition Forces and affiliated forces. These principles
			 include a commitment to the territorial integrity of Syria, a rejection of
			 sectarianism and extremism, and pledges to secure chemical weapons and support
			 nonproliferation efforts.
			4.Statement of
			 policyIt is the policy of the
			 United States—
			(1)to support
			 transition from the current regime in Syria to a just and democratic state that
			 is inclusive and protects the rights of all Syrians regardless of religion,
			 ethnicity, or gender;
			(2)to assist the
			 people of Syria, especially internally displaced persons and refugees, in
			 meeting basic needs including access to food, health care, shelter, and clean
			 drinking water;
			(3)to provide
			 political and economic support to those neighboring countries who are hosting
			 refugees fleeing Syria and to international organizations that are providing
			 assistance and coordinating humanitarian relief efforts;
			(4)to oppose the
			 unlawful use of violence against civilians by all parties to the conflict in
			 Syria;
			(5)to use a broad
			 array of pressure instruments to expedite a negotiated solution to the conflict
			 in Syria, including the removal from power of the government of Bashar
			 al-Assad;
			(6)to recognize the
			 National Coalition for Syrian Revolutionary and Opposition Forces (in this Act
			 referred to as the Syrian Opposition Coalition or
			 SOC) as the legitimate representative of the Syrian
			 people;
			(7)to engage with
			 the SOC and a diverse and inclusive array of opposition groups that are
			 representative of the Syrian people, as well as the broader international
			 community, to facilitate and plan for an orderly transition to a more stable
			 democratic political order, the elements of which should include—
				(A)protections for
			 human rights, political participation, and religious freedom for all Syrians,
			 irrespective of religion, ethnicity, or gender;
				(B)support for the
			 rule of law;
				(C)rejection of
			 extremism;
				(D)the subordination
			 of the military to civilian authority;
				(E)protections
			 against sectarian violence and reprisal;
				(F)cooperation with
			 international counterterrorism and nonproliferation efforts;
				(G)support for
			 regional stability and non-interference in the affairs of neighboring
			 countries; and
				(H)promotion of
			 justice and accountability for conflict-related crimes;
				(8)to promote the
			 territorial integrity of Syria and the unity and continuity of the Syrian state
			 by—
				(A)supporting a
			 post-Assad government that is capable of providing security, services, and
			 fundamental rights for its people; and
				(B)opposing a role
			 in a post-Assad government of those whose presence would undermine its
			 credibility or jeopardize stability and reconciliation;
				(9)to provide
			 foreign assistance, defense articles, defense services, and training to members
			 of the Syrian Supreme Military Council, units of the Free Syrian Army, and
			 other Syrian entities opposed to the government of Bashar al-Assad that have
			 been properly vetted and share common values and interests with the United
			 States;
			(10)to closely
			 coordinate with key partners, including Turkey, Jordan, Israel, the Gulf
			 Cooperation Council, and the European Union, to ensure that the international
			 community is prepared for a military or diplomatic response, including the
			 creation of no-fly zones or safe havens, the protection of civilians, and the
			 securing of chemical or biological weapons, to mitigate or prevent
			 humanitarian, security, and proliferation emergencies; and
			(11)to support
			 efforts to catalogue and identify those individuals who commit or lead units or
			 organizations which commit abuses of human rights or other violations of
			 international law, and to ensure that they are held accountable for their
			 actions.
			IHumanitarian
			 assistance
			101.Humanitarian
			 assistance to the people of SyriaNotwithstanding any other provision of law,
			 the President is authorized to provide assistance, including to meet
			 humanitarian and basic human needs, to the people of Syria in carrying out the
			 provisions of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) and
			 the Migration and Refugee Assistance Act.
			102.Sense of
			 CongressConsistent with the
			 policy objectives described in section 4, it is the sense of Congress
			 that—
				(1)the United States
			 should increase its own contributions and continue to coordinate with other
			 donor nations, the United Nations, other multilateral agencies, and
			 nongovernmental organizations to enhance the effectiveness of humanitarian
			 assistance to the people suffering as a result of the crisis in Syria;
				(2)countries hosting
			 Syrian refugees should be commended for their efforts and should be encouraged
			 to maintain an open border policy for fleeing Syrians;
				(3)the United States
			 Government should continue to work with these partners to help their national
			 systems accommodate the population influx and also maintain delivery of basic
			 services to their own citizens; and
				(4)the United States
			 Government should seek to identify humanitarian assistance as originating from
			 the American people wherever possible, while maintaining primary consideration
			 for the health and safety of the implementers and recipients of that assistance
			 and for the furtherance of United States foreign policy goals.
				103.Report on
			 strategy to communicate to the Syrian people about assistance provided by the
			 United States Government
				(a)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act, the Secretary of State shall submit to the appropriate congressional
			 committees a classified report with an unclassified summary on an integrated
			 United States Government strategy to ensure that the people of Syria are made
			 aware to the maximum extent possible of the assistance that the United States
			 Government provides to Syrians, both inside Syria and those seeking refuge in
			 neighboring countries.
				(b)ContentThe
			 report should include the following elements:
					(1)A discussion of
			 how the United States balances three imperatives of—
						(A)maximizing the
			 efficacy of aid provided to the people of Syria;
						(B)ensuring that
			 there is awareness among the people of Syria on the amount and nature of this
			 aid; and
						(C)leveraging this
			 aid to improve the credibility of the Syrian Opposition Coalition amongst the
			 people of Syria.
						(2)Methods by which
			 the United States Government and its partners plan to communicate to the people
			 of Syria what assistance the United States has provided.
					(3)How the United
			 States Government can most effectively promote awareness of its assistance
			 while taking into consideration and ensuring the safety of its implementing
			 partners and personnel providing that assistance.
					(4)An assessment of
			 the Syrian Opposition Coalition’s Assistance Coordination Unit (ACU)’s capacity
			 to participate in the distribution of assistance, and a description of steps
			 the United States Government is taking to increase their profile so as to help
			 build their credibility among Syrians.
					(5)A review of the
			 risks associated with leveraging aid for political objectives and a description
			 of efforts to maintain neutrality in the distribution of goods while parallel
			 efforts are made to empower the opposition.
					IIPromoting an
			 effective transition
			201.Syrian
			 transition fund
				(a)Syrian
			 political transition fundThe President is authorized to
			 establish a Syria Transition Fund or to set aside a special allocation (in this
			 title referred to as the Transition Fund) from which funds may
			 be made available, notwithstanding any other provision of law, for assistance
			 and contributions to promote the objectives described in section 4 and for
			 related purposes. The Fund may rely upon the administrative authorities of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), and obligation of such
			 funds shall be subject to the regular 15-day notification procedures. Such
			 notification may be waived if failure to do so would pose a substantial risk to
			 human health or welfare, in which case notification shall be provided as early
			 as practicable, but in no event later than 3 days after taking the action to
			 which such notification requirement was applicable.
				(b)PurposeThe
			 purpose of the Transition Fund is to provide initial support in the early
			 period of a potentially chaotic transition in Syria to enable an effective
			 political transition and provide for initiatives that will improve the security
			 of the United States, United States partners and allies, and the people of
			 Syria. The Transition Fund may be used to support activities including the
			 following:
					(1)Basic
			 servicesPrograms to provide for basic human, including
			 humanitarian, needs and establish basic governmental services.
					(2)Security sector
			 supportPrograms and actions to prevent anarchy, revenge attacks,
			 and criminal elements from threatening the people of Syria, potentially
			 transitioning to include providing funding for Syrian security forces, and to
			 fund projects to reshape and reform the security sector along democratic lines.
			 The security sector is understood to include personnel defending the Syrian
			 people from military attack and providing security services within communities
			 and on borders. Assistance to the emergent Syrian security sector should focus
			 on coordinated multilateral assistance to help nascent security providers
			 evolve into developed defense and security institutions within an inclusive and
			 effective security and justice sector.
					(3)Transitional
			 justice and conflict resolutionPrograms and activities that
			 allow the people of Syria to heal and transform in a constructive and positive
			 way, and reduce the likelihood of retribution or sectarian violence in the
			 aftermath of the end of the Assad regime.
					(4)Promoting
			 democracy and building democratic institutionsPrograms and
			 activities that—
						(A)facilitate the
			 development of an accountable effective democratic government;
						(B)facilitate the
			 development of an effective, peaceful civil society;
						(C)protect rule of
			 law during the transition;
						(D)support the
			 development and administration of a justice system based on universal human
			 rights;
						(E)assist with the
			 development of a Syrian constitution that fosters a sense of unity and
			 contributes to national reconciliation among different components of Syrian
			 society; and
						(F)support the
			 establishment of an inclusive and transparent electoral system in Syria.
						(5)Economic
			 restructuring and social policyPrograms that support the
			 resumption of economic activity, preserve functioning of public services,
			 restore access to international markets, empower the private sector, and
			 promote responsible and equitable social policies.
					(6)Historical
			 preservationPrograms that support historical preservation
			 efforts to help document the collective memory of the armed conflict in Syria
			 in order to support the processes of national reconciliation and
			 peace-building.
					(7)Collection of
			 evidence on human rights abusesPrograms that support the
			 collection of evidence connected with serious human rights abuses and
			 violations of international law.
					(c)Authorization
			 of appropriationsIn addition to other assistance authorized
			 under law, there is authorized to be appropriated or allocated to the
			 Transition Fund up to $250,000,000 annually for fiscal years 2013 through 2015.
			 These funds shall remain available until expended.
				(d)Uses of funds
			 for nonproliferationNotwithstanding any other provision of law,
			 up to $100,000,000 of the funds authorized under subsection (c) may also be
			 transferred to and merged with funds made available to carry out in Syria the
			 purposes of chapter 9 of part II of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2349bb et seq.; nonproliferation and export control assistance).
				(e)Transfer
			 authority
					(1)In
			 generalIn addition to other transfer authorities available to
			 the Department of State or other United States Government agencies, funds
			 available for foreign assistance or funds of other United States Government
			 agencies involved in efforts related to the situation in Syria may be
			 transferred to or allocated as part of the Fund. Amounts so transferred shall
			 be merged with funds otherwise made available under this section and remain
			 available until expended for the purposes specified in subsection (b).
					(2)LimitThe
			 total amount of funds made available to, or allocated for, the Fund may not
			 exceed $250,000,000 in any fiscal year.
					(3)Transfer
			 authorityFunds available to carry out assistance authorized by
			 this section may be transferred to an agency or account determined most
			 appropriate to facilitate the provision of assistance authorized by this
			 section.
					(4)Additional to
			 other authoritiesThe transfer authorities in paragraphs (1) and
			 (3) are in addition to any other transfer authority available to the Department
			 of State or other United States Government agencies.
					(f)Annual
			 report
					(1)In
			 generalNot later than 180 days after the establishment of the
			 Transition Fund, or an allocation in reliance on the authorities of the
			 Transition Fund, and annually thereafter for the duration of the Transition
			 Fund, the Secretary of State shall submit to the appropriate congressional
			 committees a report on United States efforts to assist the political transition
			 in Syria with a specific focus on the efforts supported by the Transition
			 Fund.
					(2)ContentThe
			 report required under paragraph (1) shall include the following
			 elements:
						(A)A description of
			 the key efforts undertaken by the United States Government to support the
			 policy objectives outlined in section 4.
						(B)A description of
			 the efforts supported by the Transition Fund to support an effective and secure
			 political transition in Syria and how those activities align with the purposes
			 described in subsection (b).
						(C)Metrics and
			 benchmarks established and used by the Department of State to make allocations
			 from the Transition Fund, and to measure the performance of the Transition Fund
			 and its various components.
						(D)A description of
			 efforts undertaken to coordinate with other donors and ensure that there is not
			 a duplication of efforts, including among Federal agencies.
						(3)FormThe
			 report under paragraph (1) shall be submitted in unclassified form, but may
			 include a classified annex.
					202.Adjusting
			 sanctions provisions in preparation for a political transition
				(a)Removal of
			 sanctionsIt is the sense of Congress that, once the Government
			 of Syria has ceased its campaign of violence against the people of Syria and a
			 transition to a representative and inclusive recognized government has begun,
			 the United States Government should begin a phased process to remove sanctions
			 on Syria, provided that the post-Assad Government of Syria demonstrates its
			 willingness to—
					(1)support human
			 rights for all Syrians irrespective of sect or ethnicity;
					(2)reject terrorism;
			 and
					(3)cooperate with
			 the international community on nonproliferation efforts.
					(b)Amendment to
			 Syria Accountability and Lebanese Sovereignty Restoration Act of
			 2003Section 5 of the Syria Accountability and Lebanese
			 Sovereignty Restoration Act of 2003 (Public Law 108–175; 22 U.S.C. 2151 note)
			 is amended—
					(1)in subsection
			 (c)—
						(A)in paragraph
			 (1)—
							(i)by
			 inserting (A) after (1); and
							(ii)by
			 striking paragraphs (1) through (4) of subsection (d) and
			 inserting subparagraphs (A) through (D) of paragraph (1) of subsection
			 (d);
							(B)by redesignating
			 paragraphs (2) and (3) as subparagraphs (B) and (C), respectively; and
						(C)in subparagraph
			 (C), as redesignated by subparagraph (B) of this paragraph, by striking the
			 comma at the end and inserting the following: “or;
							
								(2)makes the
				determination that the Government of Syria meets the requirements described in
				paragraph (2) of such subsection and certifies such determination to Congress
				in accordance with such subsection,
								;
				and
						(2)in subsection
			 (d)—
						(A)in paragraph (1),
			 by inserting (A) after (1);
						(B)by redesignating
			 paragraphs (2), (3), and (4) as subparagraphs (B), (C), and (D), respectively;
			 and
						(C)in subparagraph
			 (D), as redesignated by subparagraph (B), by striking the period at the end and
			 inserting the following: “or;
							
								(2)(A)Bashar al-Assad is no
				longer the leader of Syria; and
									(B)the Government of Syria has ceased its
				campaign of violence against the people of Syria and begun the transition to a
				representative and inclusive government that supports the principles of—
										(i)human rights for all Syrians
				irrespective of sect, religion, or ethnicity;
										(ii)rejection of terrorism and
				particularly support for Hezbollah and other terrorist organizations;
										(iii)cooperation with the
				international community on nonproliferation efforts; and
										(iv)promotion of the unity and
				continuity of the Syrian
				state.
										.
						IIISanctions
			301.DefinitionsIn this title:
				(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
					(A)the Committee on
			 Foreign Relations, the Committee on Finance, and the Committee on Banking,
			 Housing, and Urban Affairs of the Senate; and
					(B)the Committee on
			 Foreign Affairs, the Committee on Ways and Means, and the Committee on
			 Financial Services of the House of Representatives.
					(2)Defense
			 article; defense serviceThe terms defense article
			 and defense service have the meanings given those terms in section
			 644 of the Foreign Assistance Act of 1961 (22 U.S.C. 2403).
				(3)PersonThe
			 term person means an individual or entity.
				(4)PetroleumThe
			 term petroleum includes crude oil and any mixture of hydrocarbons
			 that exists in liquid phase in natural underground reservoirs and remains
			 liquid at atmospheric pressure after passing through surface separating
			 facilities.
				(5)Petroleum
			 productsThe term petroleum products includes
			 unfinished oils, liquefied petroleum gases, pentanes plus, aviation gasoline,
			 motor gasoline, naptha-type jet fuel, kerosene-type jet fuel, kerosene,
			 distillate fuel oil, residual fuel oil, petrochemical feedstocks, special
			 naphthas, lubricants, waxes, petroleum coke, asphalt, road oil, still gas, and
			 miscellaneous products obtained from the processing of crude oil (including
			 lease condensate), natural gas, and other hydrocarbon compounds.
				302.Imposition of
			 sanctions with respect to persons providing defense articles or defense
			 services to the Assad regime of SyriaOn or after the date that is 60 days after
			 the date of the enactment of this Act, the President may impose sanctions from
			 among the sanctions described in section 304 with respect to any person that
			 the President determines has, on or after such date of enactment, knowingly
			 participated in or facilitated a significant transaction related to the sale or
			 transfer of defense articles or defense services to the Assad regime of Syria,
			 including any successor entity comprised principally of loyalists to Bashar
			 al-Assad.
			303.Imposition of
			 sanctions with respect to persons providing petroleum or petroleum products to
			 the Assad regime of syria
				(a)In
			 generalOn or after the date
			 that is 60 days after the date of the enactment of this Act, the President
			 shall impose not fewer than 5 of the sanctions described in section 304 with
			 respect to each person that the President determines has, on or after such date
			 of enactment, knowingly participated in or facilitated a significant
			 transaction related to the sale or transfer of petroleum or petroleum products
			 to the Assad regime of Syria, including any successor entity comprised
			 principally of loyalists to Bashar al-Assad, that directly contribute to the
			 capability of the Assad regime, or any such successor entity, to continue its
			 aggression against the people of Syria.
				(b)Humanitarian
			 exceptionThe President may not impose sanctions under this
			 section with respect to any person for conducting or facilitating a transaction
			 necessary to meet humanitarian and basic human needs of the people of
			 Syria.
				304.Sanctions
			 describedThe sanctions the
			 President may impose with respect to a person under sections 302 and 303 are
			 the following:
				(1)Export-Import
			 Bank assistanceThe President may direct the Export-Import Bank
			 of the United States not to give approval to the issuance of any guarantee,
			 insurance, extension of credit, or participation in the extension of credit in
			 connection with the export of any goods or services to the person.
				(2)Procurement
			 sanctionThe President may prohibit the United States Government
			 entering into any contract for the procurement of any goods or services from
			 the person.
				(3)Import
			 sanctionsThe President may prohibit the importation into the
			 United States of products produced by the person.
				(4)Arms export
			 prohibitionThe President may prohibit the exportation or
			 provision by sale, lease or loan, grant or other means, directly or indirectly,
			 of any defense article or defense service to the person and the issuance of any
			 license or other approval to the person under section 38 of the Arms Export
			 Control Act (22 U.S.C. 2778).
				(5)Dual-use export
			 prohibitionThe President may deny licenses and suspend existing
			 licenses for the transfer to the person of items the export of which is
			 controlled under the Export Administration Act of 1979 (50 U.S.C. App. 2401 et
			 seq.) (as in effect pursuant to the International Emergency Economic Powers Act
			 (50 U.S.C. 1701 et seq.)) or the Export Administration Regulations under
			 subchapter C of chapter VII of title 15, Code of Federal Regulations.
				(6)Property
			 transactionsThe President may, pursuant to such regulations as
			 the President may prescribe, prohibit the person from—
					(A)acquiring,
			 holding, withholding, using, transferring, withdrawing, transporting,
			 importing, or exporting any property that is subject to the jurisdiction of the
			 United States and with respect to which the person has any interest;
					(B)dealing in or
			 exercising any right, power, or privilege with respect to such property;
			 or
					(C)conducting any
			 transaction involving such property.
					(7)Visa
			 ineligibilityIn the case of a person that is an alien, the
			 President may direct the Secretary of State to deny a visa to, and the
			 Secretary of Homeland Security to exclude from the United States, the person,
			 subject to regulatory exceptions to permit the United States to comply with the
			 Agreement between the United Nations and the United States of America regarding
			 the Headquarters of the United Nations and other applicable international
			 obligations.
				305.Waiver
				(a)In
			 generalThe President may waive the application of section 302 or
			 303 if the President determines and reports to the appropriate congressional
			 committees every 180 days that the waiver is vital to the national security
			 interests of the United States.
				(b)FormA
			 report submitted under subsection (a) shall be submitted in unclassified form
			 but may include a classified annex.
				IVIncreased
			 Support for the Opposition
			401.Increased
			 support for the opposition
				(a)Increased
			 authorization To provide lethal and nonlethal assistance to Syrian armed
			 oppositionSubject to subsection (b), the President is
			 authorized, notwithstanding any other provision of law and using funds made
			 available for foreign assistance, to provide assistance, including defense
			 articles, defense services, and training to members of the Syrian Supreme
			 Military Council, units of the Free Syrian Army, and other Syrian entities
			 opposed to the government of Bashar al-Assad.
				(b)NotificationNot
			 later than 15 days before obligating funds or otherwise making commitments, as
			 the case may be, to provide the assistance described in subsection (a), the
			 President shall submit to the appropriate congressional committees—
					(1)a certification
			 that—
						(A)assistance to any
			 unit is being provided in accordance with section 620M of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2378d);
						(B)the leader or
			 leaders of any unit for which assistance is planned to be provided are, based
			 on the information available to the United States Government—
							(i)not
			 affiliated with any organization that has been designated as a foreign
			 terrorist organization pursuant to section 219 of the Immigration and
			 Nationality Act (8 U.S.C. 1189);
							(ii)opposed to the
			 carrying out of sectarian violence and revenge killings; and
							(iii)committed to
			 civilian rule and the rule of law for Syria;
							(C)any military
			 education and training will include information on observance of and respect
			 for applicable laws of war, human rights, and fundamental freedoms; and
						(D)no man-portable
			 air defense systems (MANPADS) will be transferred as part of the assistance;
			 and
						(2)a written policy
			 justification, budget, execution plan and timeline, and anticipated completion
			 date for the planned activity.
					(c)Code of
			 conductThe United States Government shall encourage any entity
			 receiving assistance pursuant to subsection (a) to commit to a code of conduct
			 that includes respect for the applicable laws of war, human rights, fundamental
			 freedoms, and a commitment to refrain from sectarian violence.
				(d)Reporting
			 requirementIn the event that the President exercises the
			 authority in subsection (a), the President shall submit to the appropriate
			 congressional committees every 90 days thereafter until such time as the
			 authority is no longer being exercised, a detailed report on—
					(1)the education,
			 training or assistance provided;
					(2)the vetting
			 conducted to satisfy the certification requirement in subsection (b)(1);
			 and
					(3)steps taken to
			 encourage the development of a code of conduct outlined in subsection
			 (c).
					(e)Sunset
			 provisionThe authority described in subsection (a) shall
			 terminate on October 1, 2018.
				
